Per Curiam.
Upon a complaint, the validity of which is not questioned, the prosecutors of this writ were convicted by the Second Criminal Court of Jersey City of being common thieves and pickpockets, and to have been frequenting and attending a railroad depot, a place of public resort, for the unlawful purpose of stealing, an offense denounced by section G of the act concerning disorderly persons {Comp. Slat., p. 1928), and were adjudged to be disorderly persons pursuant to that section of that act.
*1152The defendants below" bring up for review such conviction, and the sentence imposed thereon.
Upon examination we perceive that this case is substantially similar to that of Rothman v. State, of this term and this day decided. The questions raised are the same. We think that the decision of that case controls this, and therefore the proceedings of the court below will be affirmed, with costs.